IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2017-CA-00788-COA

LAQUITA BURGESS                                                          APPELLANT

v.

MCKINLEY WILLIAMSON                                                        APPELLEE

DATE OF JUDGMENT:                        05/09/2017
TRIAL JUDGE:                             HON. FRANKLIN C. MCKENZIE JR.
COURT FROM WHICH APPEALED:               JONES COUNTY CHANCERY COURT,
                                         SECOND JUDICIAL DISTRICT
ATTORNEY FOR APPELLANT:                  GAY L. POLK-PAYTON
ATTORNEY FOR APPELLEE:                   MICHAEL CLAYTON BAREFIELD
NATURE OF THE CASE:                      CIVIL - DOMESTIC RELATIONS
DISPOSITION:                             AFFIRMED - 10/02/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE GRIFFIS, P.J., WILSON AND TINDELL, JJ.

      WILSON, J., FOR THE COURT:

¶1.   Laquita Burgess and McKinley Williamson have a daughter, Elizabeth, who was born

in 1999. Prior to 2015, Burgess and Williamson had an extra-judicial custody and support

arrangement. In 2015, Williamson petitioned the Jones County Chancery Court to determine

custody and support. The court awarded physical custody to Williamson, visitation to

Burgess, and joint legal custody. The court also ordered Burgess to pay child support to

Williamson. One year later, Williamson filed a petition for contempt alleging that Burgess

was behind on child support. Burgess answered and sought a modification of her support

obligation. The day before the hearing on the petition and counterclaim, Burgess filed a

motion to dismiss alleging that the court lacked jurisdiction. Burgess did not attend the
hearing the following day, although her attorney was present. The chancery court denied

Burgess’s motion to dismiss and found her in contempt for failing to pay child support.

¶2.    On appeal, Burgess alleges that the chancery court lacked jurisdiction and erred in

setting child support. We find no error and affirm.

                       FACTS AND PROCEDURAL HISTORY

¶3.    Burgess and Williamson have never been married but have a daughter, Elizabeth, who

was born in Forrest County in 1999. Burgess allowed Williamson to have physical custody

of Elizabeth in 2003, and Elizabeth lived with Williamson and his wife in Georgia from 2003

to 2009. Williamson’s wife is a member of the United States Air Force, and in January 2010

the Williamsons moved to Ramstein Air Base in Germany with Elizabeth and their other two

children. Burgess consented to Elizabeth’s move to Germany with Williamson.

¶4.    On January 20, 2015, Williamson filed a petition for custody and child support in the

Jones County Chancery Court.        Although he and Elizabeth still lived in Germany,

Williamson asserted that he was a resident of Jones County and that the Jones County

Chancery Court had jurisdiction pursuant to the Uniform Child Custody Jurisdiction and

Enforcement Act (UCCJEA). See Miss. Code Ann. § 93-27-201 (Rev. 2013). Williamson

sought sole physical and joint legal custody of Elizabeth. He alleged that Elizabeth’s

passport had recently expired and that he had been unable to obtain Burgess’s written consent

to renew the passport. As a result, Elizabeth was “unable to leave Germany.” Williamson

also sought an order requiring Burgess to pay child support.

¶5.    Burgess filed an answer. She denied that Williamson was a resident of Jones County,



                                             2
but she admitted that the chancery court had jurisdiction, and she filed a counterclaim for

physical custody of Elizabeth and child support. Burgess alleged that she was a resident of

Forrest County, although she was then stationed at Fort Meade in Maryland as a member of

the United States Army.

¶6.    After a trial,1 the chancery court entered a final judgment on September 8, 2015,

granting physical custody to Williamson with joint legal custody and visitation rights to

Burgess. The court ordered Burgess to pay $827 in child support each month, “[i]n

accordance with statutory guidelines, as applied to [Burgess’s] Rule 8.05 Financial

Declaration.”2 Neither party appealed the court’s final judgment.

¶7.    In November 2016, Williamson filed a petition for contempt and requested entry of

a wage withholding order against Burgess. Williamson alleged that Burgess had unilaterally

reduced her monthly support payments and had failed to make some payments altogether.

He requested that the court find Burgess in contempt and enter a judgment for the arrearage

and his attorney’s fees. By this time, Burgess had relocated to a United States Army base in

Germany, where she was served by certified mail.

¶8.    Burgess answered Williamson’s petition and counterclaimed for a modification of

support based on an alleged change in her income. In her answer, Burgess “denied,” without

explanation, Williamson’s allegation that the court had jurisdiction under the UCCJEA.



       1
           The record in this appeal does not include a transcript of the 2015 trial.
       2
       The guidelines provide that support for one child should be fourteen percent of the
non-custodial parent’s adjusted gross income. See Miss. Code Ann. § 43-19-101(1) (Rev.
2015). Burgess reported adjusted gross income of $5,906.25.

                                                3
However, in her counterclaim, she expressly acknowledged that the chancery court had

“jurisdiction of the parties.” She also waived any issues related to service of process

pursuant to an agreed order setting the case for trial on May 4, 2017.

¶9.    On May 3, 2017—one day before trial—Burgess filed a one-page motion to dismiss

for lack of jurisdiction in which she alleged (1) that neither she nor Elizabeth had “ever

resided in . . . Mississippi” and (2) that “[t]he Country of Germany ha[d] assumed jurisdiction

as the child ha[d] lived there always.” The only legal authorities cited in the motion were

Mississippi Code Annotated section 13-3-57 (Rev. 2012), which addresses service of process

on nonresidents, and section 93-11-67 (Rev. 2013), which addresses personal jurisdiction and

service of process in actions to enforce child support orders.

¶10.   Burgess noticed her motion for a hearing the next day—the day of trial—but she did

not appear in court. Her attorney informed the court that he had met with Burgess the day

before, and she made clear that she would not be attending the trial. Counsel stated that he

had “filed [the] motions that [Burgess] asked [him] to” and had done “everything in [his]

ability . . . to represent [Burgess].” The court denied Burgess’s motion to dismiss, stating

that she had appeared and defended the case in 2015 and did not appeal the final judgment

that determined custody and support. Williamson then testified briefly as to Burgess’s failure

to pay support, and the hearing concluded.

¶11.   The chancery court entered a final judgment of contempt on May 9, 2017. The court

ruled that it retained jurisdiction pursuant to the UCCJEA. The court also found that Burgess

had waived any objection to personal jurisdiction. The court entered judgment against



                                              4
Burgess for $11,539, consisting of a child support arrearage of $6,852 and attorney’s fees of

$4,687. The court also entered a wage withholding order against Burgess.

¶12.   Burgess retained new counsel and filed a timely notice of appeal. Her statement of

issues lists three issues: (1) “the chancery court erred in assuming jurisdiction,” (2) “the

chancery court erred in awarding custody,” and (3) “the chancery court erred in setting child

support.” However, her five-page brief addresses only the first and third issues.

                                        ANALYSIS

¶13.   “When reviewing a decision of a chancellor, this Court applies a limited abuse of

discretion standard of review.” Mabus v. Mabus, 890 So. 2d 806, 810 (¶14) (Miss. 2003).

We will affirm the decision if it is “supported by substantial evidence” unless the chancery

court abused its discretion, clearly or manifestly erred, or applied an “erroneous legal

standard.” Id. at 819 (¶53). “However, on issues of law, our standard of review is de novo.”

Stroh v. Stroh, 221 So. 3d 399, 406 (¶17) (Miss. Ct. App. 2017).

       I.     Jurisdiction

¶14.   Burgess’s appellate brief fails to develop her claim that “the chancery court erred in

assuming jurisdiction.” She devotes less than one page to this issue, and she cites no

authority in support of her argument. Indeed, it is not clear whether she is raising an issue

of personal jurisdiction or subject matter jurisdiction. Because she fails to cite authority or

develop this argument, the issue is waived. See Hill v. State, 215 So. 3d 518, 524 (¶10)

(Miss. Ct. App. 2017) (citing M.R.A.P. 28(a)(7)), cert. denied, 229 So. 3d 712 (Miss. 2017).

¶15.   Moreover, it is clear that Burgess waived any possible objection to personal



                                              5
jurisdiction by appearing and defending the case on the merits in the chancery court,

asserting a counterclaim in which she expressly alleged that the chancery court had

“jurisdiction of the parties,” and waiving all issues related to service of process in the agreed

order setting the trial. See Miss. Code Ann. § 93-5-201 (Supp. 2017) (“In a proceeding to

. . . enforce a support order . . . , a tribunal of this state may exercise personal jurisdiction

over a nonresident individual . . . if: (2) The individual submits to the jurisdiction of this state

by consent in a record, by entering a general appearance or by filing a responsive document

having the effect of waiving any contest to personal jurisdiction . . . .”); see also Ridgeway

v. Hooker, 240 So. 3d 1202, 1208 (¶25) (Miss. 2018) (“Personal jurisdiction is an individual

right that can be waived.”). Burgess took all of those steps before she filed a vague, single-

page motion to dismiss for lack of jurisdiction. Therefore, in the chancery court, she waived

any objection based on personal jurisdiction.

¶16.   Burgess has never expressly challenged the chancery court’s subject matter

jurisdiction under the UCCJEA. In any event, the present contempt action concerns only

nonpayment of child support, not custody, so the UCCJEA is inapplicable. See Vaile v.

Eighth Judicial Dist. Court ex rel. Cty. of Clark, 44 P.3d 506, 515 (Nev. 2002) (recognizing

that “a court might order one party to pay child support to another in the exercise of its

personal jurisdiction over the parties,” even if the court lacked subject matter jurisdiction

over issues of custody).3 A chancery court clearly has subject matter jurisdiction to enforce

       3
        Indeed, Elizabeth’s “custody” is no longer subject to modification, as she turned
eighteen shortly after Williamson filed the present petition for contempt. See Miss. Code
Ann. § 93-27-102(b) (Rev. 2013) (defining a “child” for purposes of custody determinations
under the UCCJEA as “an individual who has not attained eighteen (18) years of age”).

                                                 6
its own child support order, and Burgess points to nothing in the record that would have

divested the chancery court of subject matter jurisdiction in this case.4

¶17.   Finally, if Burgess is trying to argue that the chancery court lacked jurisdiction to enter

the original (September 8, 2015) final judgment awarding custody and support, her claim is

barred by the doctrine of res judicata. See Phillips v. Kelley, 72 So. 3d 1079, 1083-84 (¶¶16-

18) (Miss. 2011) (following Travelers Indemnity Co. v. Bailey, 557 U.S. 137 (2009)). When

a party enters an appearance, is “given a fair chance to challenge” the court’s jurisdiction,

and litigates the case to a final judgment, that party “cannot challenge [the court’s jurisdiction

in a later proceeding] by resisting enforcement of the [final judgment].” Travelers, 557 U.S.

at 153. “[A]ny challenge to the . . . court’s jurisdiction should have been taken up” in the

original proceeding or “on direct appeal from the original order.” Phillips, 72 So. 3d at 1084

(¶17) (citing Travelers, 557 U.S. at 152). Once a case is litigated to a final judgment, and

no appeal is taken, a party who participated in the original litigation cannot collaterally attack

the court’s jurisdiction in a later proceeding. Id. at 1084 (¶18) (“[S]ubject matter jurisdiction

. . . may not be attacked collaterally.”) (quoting Travelers, 557 U.S. at 152)); see also Dep’t

of Human Servs. v. Shelnut, 772 So. 2d 1041, 1045 (¶13) (Miss. 2000) (“The principles of

res judicata apply to questions of jurisdiction as well as to other issues whether the questions

relate to jurisdiction of the subject matter or jurisdiction of the parties.”); Restatement



       4
         At the May 4, 2017 hearing in the chancery court, Williamson introduced an order
showing that Burgess had filed some type of “application” in a German court. However, the
order does not describe the nature of the proceeding and shows that it was “withdrawn” in
February 2017. Consistent with the limited information contained in the order, Williamson
testified that Burgess voluntarily dismissed the case.

                                                7
(Second) of Judgments § 12 (1982) (“When a court has rendered a judgment in a contested

action, the judgment precludes the parties from litigating the question of the court’s subject

matter jurisdiction in subsequent litigation [subject to three narrow exceptions, inapplicable

in this case].”).

¶18.   Burgess answered Williamson’s original petition for custody and child support, she

filed a counterclaim, the case proceeded to trial, and the chancery court entered a final

judgment on September 8, 2015. In that judgment, the chancery court expressly ruled that

it had jurisdiction.5 Burgess could have challenged the chancery court’s jurisdiction in that

proceeding, and she could have appealed the final judgment. But she did neither. She is now

barred from raising jurisdictional issues that she failed to pursue in the 2015 proceeding. See

Phillips, 72 So. 3d at 1083-84 (¶¶16-18); Travelers, 557 U.S. at 152-53.6

¶19.   In summary, the chancery court clearly had subject matter jurisdiction to decide the

contempt petition at issue in this appeal, and Burgess waived any objection to personal

jurisdiction. She waived the issue in the chancery court by defending the case on the merits

without preserving any jurisdictional objection and by asserting a counterclaim that expressly

alleged that the court had personal jurisdiction. She also waived the issue on appeal by


       5
         Moreover, “[a] judgment is presumed to have resolved all issues in favor of the
validity of the judgment.” Shelnut, 772 So. 2d at 1047 (¶20).
       6
         Burgess had another option: she could have “ignore[d] the complaint and summons”
in the original action to determine custody and support. Shelnut, 772 So. 2d 1045 (¶14). If
she had done so, and if a judgment had been entered against her, she then could have
“challenge[d] that judgment on jurisdictional grounds in a collateral proceeding . . . to
enforce the judgment,” including a contempt proceeding such as this one. However, that is
not the option Burgess chose. She chose to participate in the original litigation, so she is
now bound by the September 8, 2015 judgment.

                                              8
failing to develop any clear argument. Finally, the doctrine of res judicata bars any

jurisdictional objection to the September 8, 2015 final judgment.

       II.    Custody

¶20.   As noted above, Burgess’s second issue in her statement of issues asserts that “the

chancery court erred in awarding custody.” However, she fails to address that issue in the

body of her brief. Therefore, the issue is procedurally barred. Sumrall v. State, 758 So. 2d
1091, 1094 (¶6) (Miss. Ct. App. 2000). Moreover, the chancery court did not award custody

in the judgment of contempt that is presently on appeal. Custody was determined in the 2015

final judgment, which Burgess did not appeal. Therefore, the issue is beyond the scope of

this appeal. See Chasez v. Chasez, 957 So. 2d 1031, 1037 (¶14) (Miss. Ct. App. 2007)

(holding that “issues [that] should have been brought on direct appeal of [a] divorce

judgment” cannot be re-litigated in a subsequent contempt proceeding). Finally, as noted

above, the issue of custody is now moot since Elizabeth is now nineteen years old. See supra

n.3. In summary, the issue is both procedurally barred and without merit.

       III.   Child Support

¶21.   Burgess’s final claim is that “the chancery court erred in setting child support.” Under

this heading, she alleges that the chancery court failed to make written findings to support

an upward deviation from the statutory guidelines in its original support award. However,

the chancery court did not deviate from the guidelines; rather, the court followed the

guidelines by ordering Burgess to pay fourteen percent of her adjusted gross income. See

supra (¶6) & n.2. More important, Burgess’s argument is procedurally barred. Any claim



                                              9
that the chancery court erred in setting child support should have been raised in an appeal

from the 2015 judgment, not on appeal in this contempt action. See Chasez, 957 So. 2d at

1037 (¶14). Finally, as she failed to appear at the May 4, 2017 hearing, Burgess offered no

evidence in support of her counterclaim for modification of child support. See generally

McEwen v. McEwen, 631 So. 2d 821, 823 (Miss. 1994) (discussing the standard for

modifying child support). This issue is also procedurally barred and without merit.

       IV.    Attorney’s Fees

¶22.   Williamson requests an award of attorney’s fees amounting to half of the attorney’s

fee award allowed by the chancery court. Based on Burgess’s contempt, the chancery court

awarded Williamson attorney’s fees in the amount of $4,687. Consistent with our common

practice, we award Williamson an additional $2,343.50 for attorney’s fees on appeal. See

Heisinger v. Riley, 243 So. 3d 248, 260 (¶48) (Miss. Ct. App. 2018); Riley v. Riley, 196 So.
3d 1159, 1164 (¶23) (Miss. Ct. App. 2016) (“Generally, on appeal this Court awards

attorney’s fees of one-half of what was awarded in the trial court.”).

                                     CONCLUSION

¶23.   Because Burgess did not appeal the 2015 judgment awarding custody and support to

Williamson, her challenges to the original award of custody and support are barred. In

addition, she waived any claim that the chancery court lacked personal jurisdiction in this

proceeding. Therefore, the judgment of the chancery court is affirmed. In addition, we

award Williamson appellate attorney’s fees of $2,343.50.

¶24.   AFFIRMED.



                                             10
    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, GREENLEE,
WESTBROOKS AND TINDELL, JJ., CONCUR. FAIR, J., NOT PARTICIPATING.




                                 11